DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-6, 8-13, 15-19 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-11, 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo et al. (US# 2014/0376424 hereinafter referred to as Seo).

	RE Claim 1, Seo discloses a method, comprising: 
	sending, by a first device, first indication information to a second device (See Seo [0011] – user equipment receiving first parameter), wherein the first indication information comprises a 2-bit status (See Seo [0105], [0280], [0313], [0317] – i.e. parameters P1 (simultaenousAckNackandCQI) and P2 (simultaneousAckNackandCQI-Format3-R11) which are each 1-bit flags and combine as a 2-bit status which, based on whether each flag is set or not (true/false), indicates and corresponds to a certain feedback mechanism) that separately and correspondingly indicates a first feedback mechanism of the second device for data transmission (See Seo [0011] – indicating mechanism for transmitting UCI), the first feedback mechanism is at least one of a plurality of feedback mechanisms, types of at least two of the plurality of feedback mechanisms are different (See Seo [0011] – received first parameter indicating whether to simultaneously transmit ACK/NACK and/or CQI), and the plurality of feedback mechanisms includes stopping sending of at least one type of message that is sent by the second device to the first device (See Seo [0104] – if CQI and ACK/NACK is not transmitted simultaneously, CQI is dropped; [0163] – lower priority CSI is dropped if there is a collision); and 
	receiving, by the first device, first feedback information sent by the second device based on the first feedback mechanism (See Seo [0011] – user equipment transmitting UCI based on parameter);
	wherein the first indication information indicates a first transmission mechanism for data transmission (See Seo FIG 18; [0370]-[0377] – i.e. third parameter P3 (multiCellCQI-R12)), the first transmission mechanism is at least one of a plurality of transmission mechanisms (See Seo FIG 18; [0370]-[0377] – third parameter P3 (multiCellCQI-R12) being set or not (true/false) indicates at least one of a plurality of transmission mechanisms), the plurality of transmission mechanisms corresponds to the plurality of feedback mechanisms (See Seo FIG 18; [0370]-[0377] – the plurality of feedback mechanisms based on how P1, P2, P3 are set/not set), and the first transmission mechanism corresponds to the first feedback mechanism (See Seo FIG 18; [0370]-[0377] – parameter P3 indicates transmission mechanism that corresponds to how feedback (i.e. CQI, ACK, etc…) is transmitted. Specifically, how P3 is set in addition to how P1 and P2 are set).

	RE Claim 2¸ Seo discloses a method, as set forth in claim 1 above, wherein a type of the first feedback information comprises an acknowledgement message or a channel quality indication message (See Seo [0011] – ACK/NACK or CQI).
 
	RE Claim 3¸ Seo discloses a method, as set forth in claim 2 above, wherein the plurality of feedback mechanisms comprises: 
	feeding back the acknowledgement message and the channel quality indication message (See Seo Summary – feeding back both ACK/NACK and CQI); 
	feeding back the acknowledgement message, and skipping feeding back the channel quality indication message (See Seo Summary – feeding back only one of ACK/NACK or CQI); 
	skipping feeding back the acknowledgement message, and feeding back the channel quality indication message (See Seo Summary – feeding back only one of ACK/NACK or CQI); or 
	skipping feeding back the acknowledgement message and the channel quality indication message (See Seo Summary – whether or not to feedback ACK/NACK and/or CQI).

	RE Claim 4¸ Seo discloses a method, as set forth in claim 2 above, wherein the first feedback mechanism comprises feeding back the acknowledgement message and the channel quality indication message (See Seo [0011] – feeding back ACK and CQI), and the method further comprises: 
	sending, by the first device, second indication information to the second device (See Seo [0098], [0226], [0274], [0314] – sending indication for resources used for PUCCH formats), wherein HW 85420243USo5-31-the second indication information indicates a resource allocated for sending the acknowledgement message and the channel quality indication message (See Seo [0098], [0226], [0274], [0314] – PUCCH formats used for transporting ACK/NACK and/or CQI).

	RE Claim 8, Seo discloses a method, comprising: 
	receiving, by a second device, first indication information sent by a first device (See Seo [0011] – user equipment receiving first parameter), wherein the first indication information comprises a 2-bit status that separately and correspondingly indicates a first feedback mechanism of the second device for data transmission (See Seo [0105], [0280], [0313], [0317] – i.e. parameters P1 (simultaenousAckNackandCQI) and P2 (simultaneousAckNackandCQI-Format3-R11) which are each 1-bit flags and combine as a 2-bit status which, based on whether each flag is set or not (true/false), indicates and corresponds to a certain feedback mechanism); 
	determining, by the second device, a first feedback mechanism for data transmission HW 85420243USo5-32-based on the first indication information (See Seo [0011] – indicating mechanism for transmitting UCI), wherein the first feedback mechanism is at least one of a plurality of feedback mechanisms, types of at least two of the plurality of feedback mechanisms are different  (See Seo [0011] – received first parameter indicating whether to simultaneously transmit ACK/NACK and/or CQI), and the plurality of feedback mechanisms includes stopping sending of at least one type of message that is sent by the second device to the first device (See Seo [0104] – if CQI and ACK/NACK is not transmitted simultaneously, CQI is dropped; [0163] – lower priority CSI is dropped if there is a collision); and 
	sending, by the second device, first feedback information to the first device based on the first feedback mechanism (See Seo [0011] – user equipment transmitting UCI based on parameter)
	wherein the first indication information indicates a first transmission mechanism for data transmission (See Seo FIG 18; [0370]-[0377] – i.e. third parameter P3 (multiCellCQI-R12)), the first transmission mechanism is at least one of a plurality of transmission mechanisms (See Seo FIG 18; [0370]-[0377] – third parameter P3 (multiCellCQI-R12) being set or not (true/false) indicates at least one of a plurality of transmission mechanisms), the plurality of transmission mechanisms corresponds to the plurality of feedback mechanisms (See Seo FIG 18; [0370]-[0377] – the plurality of feedback mechanisms based on how P1, P2, P3 are set/not set), and the first transmission mechanism corresponds to the first feedback mechanism (See Seo FIG 18; [0370]-[0377] – parameter P3 indicates transmission mechanism that corresponds to how feedback (i.e. CQI, ACK, etc…) is transmitted. Specifically, how P3 is set in addition to how P1 and P2 are set).  

	RE Claim 9¸ Seo discloses a method, as set forth in claim 8 above, wherein a type of the first feedback information comprises an acknowledgement message or a channel quality indication message (See Seo [0011] – ACK/NACK or CQI).
 
	RE Claim 10¸ Seo discloses a method, as set forth in claim 9 above, wherein the plurality of feedback mechanisms comprises: 
	feeding back the acknowledgement message and the channel quality indication message (See Seo Summary – feeding back both ACK/NACK and CQI); 
	feeding back the acknowledgement message, and skipping feeding back the channel quality indication message (See Seo Summary – feeding back only one of ACK/NACK or CQI); 
	skipping feeding back the acknowledgement message, and feeding back the channel quality indication message (See Seo Summary – feeding back only one of ACK/NACK or CQI); or 
	skipping feeding back the acknowledgement message and the channel quality indication message (See Seo Summary – whether or not to feedback ACK/NACK and/or CQI).

	RE Claim 11¸ Seo discloses a method, as set forth in claim 10 above, wherein the first feedback mechanism comprises feeding back the acknowledgement message and the channel quality indication message (See Seo [0011] – feeding back ACK and CQI), and the method further comprises: 
	receiving, by the second device, second indication information sent by the first device (See Seo [0098], [0226], [0274], [0314] – sending indication for resources used for PUCCH formats); and 
	determining, by the second device based on the second indication information, a resource allocated for sending the acknowledgement message and the channel quality indication message (See Seo [0098], [0226], [0274], [0314] – PUCCH formats used for transporting ACK/NACK and/or CQI).

	RE Claim 15, Seo discloses a device, comprising:
	a transceiver (See Seo FIG 19); 
	a processor (See Seo FIG 19); and 
	a non-transitory computer-readable storage medium storing a program to be executed by the processor (See Seo FIG 19), the program including instructions for:
	receiving first indication information, through the transceiver, sent by a first device, wherein the first indication information comprises a 2-bit status that separately and correspondingly indicates a first feedback mechanism of the device for data transmission (See Seo [0105], [0280], [0313], [0317] – i.e. parameters P1 (simultaenousAckNackandCQI) and P2 (simultaneousAckNackandCQI-Format3-R11) which are each 1-bit flags and combine as a 2-bit status which, based on whether each flag is set or not (true/false), indicates and corresponds to a certain feedback mechanism);
	determining a first feedback mechanism for data transmission based on the first indication information (See Seo [0011] – indicating mechanism for transmitting UCI), wherein the first feedback mechanism is at least one of a plurality of feedback mechanisms, types of at least two of the plurality of feedback mechanisms are different (See Seo [0011] – received first parameter indicating whether to simultaneously transmit ACK/NACK and/or CQI), and the plurality of feedback mechanisms includes stopping sending of at least one type of message that is sent by the device to the first device (See Seo [0104] – if CQI and ACK/NACK is not transmitted simultaneously, CQI is dropped; [0163] – lower priority CSI is dropped if there is a collision); and 
	wherein the transceiver is further configured to send first feedback information to the first device based on the first feedback mechanism (See Seo [0011] – user equipment transmitting UCI based on parameter);
	wherein the first indication information indicates a first transmission mechanism for data transmission (See Seo FIG 18; [0370]-[0377] – i.e. third parameter P3 (multiCellCQI-R12)), the first transmission mechanism is at least one of a plurality of transmission mechanisms (See Seo FIG 18; [0370]-[0377] – third parameter P3 (multiCellCQI-R12) being set or not (true/false) indicates at least one of a plurality of transmission mechanisms), the plurality of transmission mechanisms corresponds to the plurality of feedback mechanisms (See Seo FIG 18; [0370]-[0377] – the plurality of feedback mechanisms based on how P1, P2, P3 are set/not set), and the first transmission mechanism corresponds to the first feedback mechanism (See Seo FIG 18; [0370]-[0377] – parameter P3 indicates transmission mechanism that corresponds to how feedback (i.e. CQI, ACK, etc…) is transmitted. Specifically, how P3 is set in addition to how P1 and P2 are set).  

 	RE Claim 16¸ Seo discloses a device, as set forth in claim 15 above, wherein a type of the first feedback information comprises an acknowledgement message or a channel quality indication message (See Seo [0011] – ACK/NACK or CQI).
 
	RE Claim 17¸ Seo discloses a device, as set forth in claim 16 above, wherein the plurality of feedback mechanisms comprises: 
	feeding back the acknowledgement message and the channel quality indication message (See Seo Summary – feeding back both ACK/NACK and CQI); 
	feeding back the acknowledgement message, and skipping feeding back the channel quality indication message (See Seo Summary – feeding back only one of ACK/NACK or CQI); 
	skipping feeding back the acknowledgement message, and feeding back the channel quality indication message (See Seo Summary – feeding back only one of ACK/NACK or CQI); or 
	skipping feeding back the acknowledgement message and the channel quality indication message (See Seo Summary – whether or not to feedback ACK/NACK and/or CQI).

	RE Claim 18¸ Seo discloses a device, as set forth in claim 16 above, wherein the first feedback mechanism comprises feeding back the acknowledgement message and the channel quality indication message (See Seo [0011] – feeding back ACK and CQI);
	the transceiver is further configured to receive second indication information sent by the first device (See Seo [0098], [0226], [0274], [0314] – sending indication for resources used for PUCCH formats), the program further includes instructions for determining, based on the second HW 85420243USo5-35-indication information, a resource allocated for sending the acknowledgement message and the channel quality indication message (See Seo [0098], [0226], [0274], [0314] – PUCCH formats used for transporting ACK/NACK and/or CQI).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 5, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US# 2014/0376424 hereinafter referred to as Seo) in view of Kim et al. (US# 2014/0301306 hereinafter referred to as Kim).

	RE Claim 5¸ Seo discloses a method, as set forth in claim 4 above, wherein: 
	the second indication information is carried in control information, and the control information is used to schedule data transmission (See Seo [0196] – ARI in PDCCH allocating PUCCH through the RRC).
	Seo does not specifically disclose 
	the second indication information comprises a reference signal, and a resource of the acknowledgement message and the channel quality indication message has a predetermined mapping relationship with the reference signal; or 
	the second indication information comprises a slot in which control information is located, and the slot has a predetermined mapping relationship with a resource of the acknowledgment message and the channel quality indication message.
	However, Kim teaches of 
	the second indication information comprises a reference signal, and a resource of the acknowledgement message and the channel quality indication message has a predetermined mapping relationship with the reference signal (See Kim FIG 17; [0092], [0172] – downlink control information including reference signal resource for UL feedback (ACK, CQI) which have a mapping relationship with the reference signal); or 
	the second indication information comprises a slot in which control information is located, and the slot has a predetermined mapping relationship with a resource of the acknowledgment message and the channel quality indication message (See Kim FIG 17; [0092], [0172] – downlink control information including reference signal resource in a certain slot for UL feedback (ACK, CQI) which have a mapping relationship with the reference signal (i.e. 2nd RS slot)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feedback mechanism indication system, as disclosed in Seo, wherein the second indication information comprises a reference signal, and a resource of the acknowledgement message and the channel quality indication message has a predetermined mapping relationship with the reference signal; or the second indication information comprises a slot in which control information is located, and the slot has a predetermined mapping relationship with a resource of the acknowledgment message and the channel quality indication message, as taught in Kim. One is motivated as such in order to increase the amount of data transmitted at high data rates (See Kim Background; Summary).

	RE Claim 12¸ Seo discloses a method, as set forth in claim 11 above, wherein: 
	the second indication information is carried in control information, and the control information is used to schedule data transmission (See Seo [0196] – ARI in PDCCH allocating PUCCH through the RRC).
	Seo does not specifically disclose 
	the second indication information comprises a reference signal, and a resource of the acknowledgement message and the channel quality indication message has a predetermined mapping relationship with the reference signal; or 
	the second indication information comprises a slot in which control information is located, and the slot has a predetermined mapping relationship with a resource of the acknowledgment message and the channel quality indication message.
	However, Kim teaches of 
	the second indication information comprises a reference signal, and a resource of the acknowledgement message and the channel quality indication message has a predetermined mapping relationship with the reference signal (See Kim FIG 17; [0092], [0172] – downlink control information including reference signal resource for UL feedback (ACK, CQI) which have a mapping relationship with the reference signal); or 
	the second indication information comprises a slot in which control information is located, and the slot has a predetermined mapping relationship with a resource of the acknowledgment message and the channel quality indication message (See Kim FIG 17; [0092], [0172] – downlink control information including reference signal resource in a certain slot for UL feedback (ACK, CQI) which have a mapping relationship with the reference signal (i.e. 2nd RS slot)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feedback mechanism indication system, as disclosed in Seo, wherein the second indication information comprises a reference signal, and a resource of the acknowledgement message and the channel quality indication message has a predetermined mapping relationship with the reference signal; or the second indication information comprises a slot in which control information is located, and the slot has a predetermined mapping relationship with a resource of the acknowledgment message and the channel quality indication message, as taught in Kim. One is motivated as such in order to increase the amount of data transmitted at high data rates (See Kim Background; Summary).

	RE Claim 19¸ Seo discloses a device, as set forth in claim 18 above, wherein: 
	the second indication information is carried in control information, and the control information is used to schedule data transmission (See Seo [0196] – ARI in PDCCH allocating PUCCH through the RRC).
	Seo does not specifically disclose 
	the second indication information comprises a reference signal, and a resource of the acknowledgement message and the channel quality indication message has a predetermined mapping relationship with the reference signal; or 
	the second indication information comprises a slot in which control information is located, and the slot has a predetermined mapping relationship with a resource of the acknowledgment message and the channel quality indication message.
	However, Kim teaches of 
	the second indication information comprises a reference signal, and a resource of the acknowledgement message and the channel quality indication message has a predetermined mapping relationship with the reference signal (See Kim FIG 17; [0092], [0172] – downlink control information including reference signal resource for UL feedback (ACK, CQI) which have a mapping relationship with the reference signal); or 
	the second indication information comprises a slot in which control information is located, and the slot has a predetermined mapping relationship with a resource of the acknowledgment message and the channel quality indication message (See Kim FIG 17; [0092], [0172] – downlink control information including reference signal resource in a certain slot for UL feedback (ACK, CQI) which have a mapping relationship with the reference signal (i.e. 2nd RS slot)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feedback mechanism indication system, as disclosed in Seo, wherein the second indication information comprises a reference signal, and a resource of the acknowledgement message and the channel quality indication message has a predetermined mapping relationship with the reference signal; or the second indication information comprises a slot in which control information is located, and the slot has a predetermined mapping relationship with a resource of the acknowledgment message and the channel quality indication message, as taught in Kim. One is motivated as such in order to increase the amount of data transmitted at high data rates (See Kim Background; Summary).

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US# 2014/0376424 hereinafter referred to as Seo) in view of Ogawa et al. (US# 2012/0288025 hereinafter referred to as Ogawa).

	RE Claim 6, Seo discloses a method, as set forth in claim 4 above. Seo does not specifically disclose wherein: 
	a slot in which the second indication information is located is a slot n; 
	a resource of the channel quality indication message is located in the slot n or a slot n+1; 
	a resource of the acknowledgement message is located in a slot n+k; and 
	n and k are natural numbers, and k is greater than or equal to 1.
	However, Ogawa teaches of wherein: 
	a slot in which the second indication information is located is a slot n (See Ogawa FIGs 9, 12 – RS in a timeslot n (i.e. CW#1); can also be interpreted to be RS in a certain “slot” within the timeslot (i.e. position/slot 4)); 
	a resource of the channel quality indication message is located in the slot n or a slot n+1 (See Ogawa FIGs 9, 12 – CQI in same timeslot n (i.e. CW#1) as RS; can also be interpreted to be CQI in next “slot” within the timeslot (i.e. position/slot 5)); 
	a resource of the acknowledgement message is located in a slot n+k (See Ogawa FIGs 9, 12 – ACK/NACK in timeslot n+1 (i.e. CW#1); can also be interpreted to be ACK/NACK in next “slot” within the timeslot (i.e. position/slot 5)); and 
	n and k are natural numbers, and k is greater than or equal to 1 (See Ogawa FIGs 9, 12 – n can be considered ‘0’ if using timeslot as a reference, or ‘4’ if using “slot” within timeslot; k can be considered ‘1’).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feedback mechanism indication system, as disclosed in Seo, wherein: a slot in which the second indication information is located is a slot n; a resource of the channel quality indication message is located in the slot n or a slot n+1; a resource of the acknowledgement message is located in a slot n+k; and n and k are natural numbers, and k is greater than or equal to 1, as taught in Ogawa. One is motivated as such in order to prevent degradation of the error characteristic of control information (See Ogawa [0018]).

	RE Claim 13, Seo discloses a method, as set forth in claim 11 above. Seo does not specifically disclose wherein: 
	a slot in which the second indication information is located is a slot n; 
	a resource of the channel quality indication message is located in the slot n or a slot n+1; 
	a resource of the acknowledgement message is located in a slot n+k; and 
	n and k are natural numbers, and k is greater than or equal to 1.
	However, Ogawa teaches of wherein: 
	a slot in which the second indication information is located is a slot n (See Ogawa FIGs 9, 12 – RS in a timeslot n (i.e. CW#1); can also be interpreted to be RS in a certain “slot” within the timeslot (i.e. position/slot 4)); 
	a resource of the channel quality indication message is located in the slot n or a slot n+1 (See Ogawa FIGs 9, 12 – CQI in same timeslot n (i.e. CW#1) as RS; can also be interpreted to be CQI in next “slot” within the timeslot (i.e. position/slot 5)); 
	a resource of the acknowledgement message is located in a slot n+k (See Ogawa FIGs 9, 12 – ACK/NACK in timeslot n+1 (i.e. CW#1); can also be interpreted to be ACK/NACK in next “slot” within the timeslot (i.e. position/slot 5)); and 
	n and k are natural numbers, and k is greater than or equal to 1 (See Ogawa FIGs 9, 12 – n can be considered ‘0’ if using timeslot as a reference, or ‘4’ if using “slot” within timeslot; k can be considered ‘1’).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the feedback mechanism indication system, as disclosed in Seo, wherein: a slot in which the second indication information is located is a slot n; a resource of the channel quality indication message is located in the slot n or a slot n+1; a resource of the acknowledgement message is located in a slot n+k; and n and k are natural numbers, and k is greater than or equal to 1, as taught in Ogawa. One is motivated as such in order to prevent degradation of the error characteristic of control information (See Ogawa [0018]).


Response to Arguments
Applicant's arguments filed 02/21/2022 have been fully considered.
	Regarding Applicant's arguments that the cited references do not teach the elements of claims 1, 8, and 15, the Examiner respectfully disagrees. Regarding Applicant’s arguments that Seo does not disclose any bit length associated with either the first or second parameter, the Examiner disagrees and submits that the first and second parameters (i.e. P1, P2) are specifically disclosed as flags which can be set true or false (i.e. 1-bit). The combination of P1 and P2 are a 2-bit status (See Seo [0105], [0280], [0313], [0317] and claims 1, 8, 15 above). 
	Regarding Applicant’s arguments that it appears that in Seo, the feedback mechanisms make a decision to drop (not stop) based on either a transmission collision or based on an ACK/NACK transmission resource coinciding with a CQI transmission. The Examiner submits that in Seo, dropping the CQI can be broadly construed as “stopping” of at least one type of message (i.e. CQI). The claim language does not specify under what conditions the message is “stopped”. In other words, whether Seo makes further determinations to decide whether or not to drop the CQI message still results in the CQI that was supposed to be transmitted not being transmitted (i.e. stopped). 
	Regarding Applicant's arguments that Seo does not teach the elements of previous claim 7, the Examiner disagrees. Seo teaches of wherein the first indication information indicates a first transmission mechanism for data transmission (See Seo FIG 18; [0370]-[0377] – i.e. third parameter P3 (multiCellCQI-R12)), the first transmission mechanism is at least one of a plurality of transmission mechanisms (See Seo FIG 18; [0370]-[0377] – third parameter P3 (multiCellCQI-R12) being set or not (true/false) indicates at least one of a plurality of transmission mechanisms), the plurality of transmission mechanisms corresponds to the plurality of feedback mechanisms (See Seo FIG 18; [0370]-[0377] – the plurality of feedback mechanisms based on how P1, P2, P3 are set/not set), and the first transmission mechanism corresponds to the first feedback mechanism (See Seo FIG 18; [0370]-[0377] – parameter P3 indicates transmission mechanism that corresponds to how feedback (i.e. CQI, ACK, etc…) is transmitted. Specifically, how P3 is set in addition to how P1 and P2 are set).
	Regarding Applicant's arguments that the cited references do not teach the elements of claims 5, 12, and 19, the Examiner submits that these arguments are moot in view of new grounds of rejection, necessitated by amendment (See Claims above, Kim reference).

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE R YOUNG/Primary Examiner, Art Unit 2477